Fourth Court of Appeals
                                San Antonio, Texas
                                       June 16, 2022

                                   No. 04-22-00070-CV

                                     Camron BEALL,
                                        Appellant

                                             v.

                                      Dustin BEALL,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 21-0230-CV-A
                        Honorable Jessica Crawford, Judge Presiding


                                      ORDER
       Appellant’s unopposed first motion for extension of time to file their reply brief is
granted. We order the appellant’s reply brief due July 11, 2022.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2022.


                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court